DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10, 13, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Halsell (US 4,948,033) in view of Zimmerman (US 5,205,477) in view of Sesar (GB 2,081,225 A).
Regarding claim 16, the examiner applies prior art where the container of the prior art is applied to teach the lid of the claims, and the lid of the prior art is applied as the container of the claims.  For consistency, the examiner will refer to components in this reversed manner for both the Halsell and Zimmerman references as they are applied.  Halsell teaches consumer product comprising a container, the container comprising a box 14 and a lid 11, wherein the lid comprises a top panel 20, opposing flanks 21 extending from the top panel, and a support element 16, wherein the support element comprises a cardboard structure CL extending away from a base plane of the lid (specifically the Fig. 7 embodiment positioning of the support structure; but Fig. 2 is relied upon for identifying individual components), a first flap 2 connected to the cardboard structure and extended in a direction normal to the base plane and connected to one of the flanks (Fig. 2), a second flap 40 connected to the cardboard structure and extended in a direction normal to the base plane and connected to another of the flanks (Fig. 2), wherein the cardboard structure further comprises a first primary panel 49 and a second primary panel 49 connected by a linear ridge (located at CL; Fig. 2), wherein the cardboard structure fits within the box when the lid is in the closed position.  Halsell does not teach the box comprises a lock to maintain the lid in a closed position or a detergent product contained the container.
Regarding a box lock, Zimmerman teaches an analogous container with lid and teaches providing a locking mechanism (col 5 lines 48-52) on the container (Fig. 4) and lid (Fig. 12), the lock comprising an actuator 48 (Figs. 4-5) centrally located on the box.  It would have been obvious to one of ordinary skill in the art to modify the structure of Halsell with the lock of Zimmerman with the motivation of securing the lid to the carton, as taught by Zimmerman (col 2 lines 25-29).  Zimmerman teaches the locks are aligned with the ridge when the lid is in a closed position and this would be aligned with the central position of the ridge so these structures would be aligned.
Regarding a detergent product contained in the container, Sesar teaches an analogous reinforced container and teaches it known to package detergent in such containers (abstract).  It would have been obvious to one of ordinary skill in the art to package detergent with the motivation of protecting and transporting detergent.
Regarding claim 9, Halsell teaches the support element further comprises a first secondary panel 41 and a second secondary panel 42 (Fig. 2), the first secondary panel connecting the first flap 40 and the first primary panel 49, the second secondary panel connecting the second flap 40 and the second primary panel 49, whereby fold lines separate the first flap from the first secondary panel, the first secondary panel from the first primary panel, the first primary panel from the second primary panel, the second primary panel from the second secondary panel and the second secondary panel from the second flap, the fold lines being parallel to the linear ridge (Fig. 3).
Regarding claim 10, Halsell teaches the support element further comprises a first tertiary panel 44 and a second tertiary panel 54, the first tertiary panel connecting the first flap 40 and the first secondary panel 41, the second tertiary panel connecting the second flap 40 and the second secondary panel 42, whereby fold lines separate the first flap from the first tertiary panel, the first tertiary panel from the first secondary panel, the second secondary panel from the second tertiary panel and the second tertiary panel from the second flap, the fold lines being parallel to the linear ridge (Fig. 3).
Regarding claim 13, Halsell teaches the support element is a plain board support element or a corrugated fiber board support element (col 3 lines 27-29), whereby a folding line between the first flap and the cardboard structure is substantially perpendicular to a fiber direction of the plain board when the support element is a plain board support element, or substantially parallel to a flute direction of the corrugated fiber board when the support element is a corrugated fiber board support element (Fig. 3; col 6 lines 16-18).
Regarding claims 20-21, Halsell does not teach the support element is directly attached to the top panel 20 (the support element is glued to the flanks of the lid), so the examiner takes the position the secondary and tertiary panels rest freely on the top panel.

Response to Arguments
Applicant’s arguments with respect to claims 9-10, 13, 16, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7,473,215 B2 teaches a container using a support structure (Fig. 10) pertinent to the disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734